DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “wherein the reference odor profile is recorded by a reference odor sensor, and a temporal evolution of the referenced odor profile is recorded” should be changed to -- wherein the predefined reference odor profile is recorded by a reference odor sensor, and a temporal evolution of the predefined referenced odor profile is recorded --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 17, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0053571A1 (“Aoki”)
As per claim 11 Aoki discloses
A method for operating an assistance system in a motor vehicle, 
comprising the steps of:
recording at least one odor profile by way of a respective odor sensor (see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat. The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment. & para. [0048]: Next, it is determined whether an amount of odor in the passenger compartment is equal to or greater than a predetermined amount of odor at S120. Specifically, it is determined whether a density Di of odor components measured by the odor sensor 3 is equal to or higher than a predetermined density Dio (e.g. normally between 2.0 ppm and 3.0 ppm).), 
wherein the at least one odor profile is defined by concentrations of at least two odorants (see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat. The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment.);
performing one or more assistance functions depending on the recorded at least one odor profile (see at least Aoki, para. [0049]:  If it is determined that the density Di is equal to or higher than the predetermined density Dio, the air conditioning unit 6 is controlled to perform a ventilating operation for deodorizing the air inside the compartment at S130. Specifically, the motor 27 is controlled to drive the inside/outside air switching door 14 to the outside air mode.).

As per claim 17 Myers discloses
A system in a motor vehicle, comprising:

record at least one odor profile by way of a respective odor sensor (see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat. The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment. & para. [0048]: Next, it is determined whether an amount of odor in the passenger compartment is equal to or greater than a predetermined amount of odor at S120. Specifically, it is determined whether a density Di of odor components measured by the odor sensor 3 is equal to or higher than a predetermined density Dio (e.g. normally between 2.0 ppm and 3.0 ppm).), 
wherein the at least one odor profile is defined by concentrations of at least two odorants (see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat. The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment.);
perform one or more assistance functions depending on the recorded at least one odor profile (see at least Aoki, para. [0049]:  If it is determined that the density Di is equal to or higher than the predetermined density Dio, the air conditioning unit 6 is controlled to perform a ventilating operation for deodorizing the air inside the compartment at S130. Specifically, the motor 27 is controlled to drive the inside/outside air switching door 14 to the outside air mode.).

As per claim 19 Aoki discloses
A motor vehicle, comprising:
an assistance system configured to execute processing to:
(see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat. The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment. & para. [0048]: Next, it is determined whether an amount of odor in the passenger compartment is equal to or greater than a predetermined amount of odor at S120. Specifically, it is determined whether a density Di of odor components measured by the odor sensor 3 is equal to or higher than a predetermined density Dio (e.g. normally between 2.0 ppm and 3.0 ppm).), 
wherein the at least one odor profile is defined by concentrations of at least two odorants (see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat. The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment.);
perform one or more assistance functions depending on the recorded at least one odor profile (see at least Aoki, para. [0049]:  If it is determined that the density Di is equal to or higher than the predetermined density Dio, the air conditioning unit 6 is controlled to perform a ventilating operation for deodorizing the air inside the compartment at S130. Specifically, the motor 27 is controlled to drive the inside/outside air switching door 14 to the outside air mode.);
a vehicle seat (see at least Aoki, para. [0032]: The controller 4 receives signals with respect to information about physical values measured by the respective sensors 2, 3, 5. The controller 4 controls motors of the air conditioning unit 6, blower units and electric heaters installed in the seat 30.); and
(see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat.).

As per claim 20 Aoki discloses
wherein the odor sensor is arranged in a roof lining in the vicinity above the vehicle seat (see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat.).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0081938A1 (“Kim”).
As per claim 18 Kim discloses
A vehicle seat comprising at least one odor sensor that is arranged in a backrest, a head support or a seat surface (see at least Kim, Fig. 1 & para. [0018-0019]: As best shown in FIG. 2A a ventilation intake opening 5 is provided in the seat top 6 at the location directly below the passenger sitting on the seat. An ammonia sensor 14 is mounted at the top portion of the resilient pipe 8 and located immediately below the screen 7 for detecting expelled body waste gas from the passenger. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of CN 207725220U (“Dongsheng”), in view of Kim, further in view of US 2019/0273817A1 (“Ueno”).
As per claim 12 Aoki does not explicitly disclose
wherein at least two odor sensors are assigned to different vehicle seats of the motor vehicle, such that an odor profile of a user sitting on the respectively assigned vehicle seat is able to be recognized,

the one or more assistance functions are performed depending on the recognized seat occupancy.
Dongsheng teaches
wherein at least two odor sensors are assigned to different vehicle seats of the motor vehicle (see at least Dongsheng, pg. 3 lines 36-43: As shown in Fig. 2, the alcohol gas sensor 1-9 is distributed in the "field" shape on the A, B, and C columns (ie, the front column, the middle column, the rear column) and the corresponding intermediate positions on both sides of the car, and 9 alcohol gases. The sensitive sensors are divided into two groups. The first group of alcohol gas sensors are located around the driver's seat. The second group of alcohol sensors are located in the right and rear seats of the passenger seat. Through such position setting, the space inside the vehicle is realized.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of the at least two odor sensors are assigned to different vehicle seats of the motor vehicle of Dongsheng in order to detect the air alcohol concentration and the human body alcohol concentration in the vehicle (see at least Dongsheng, pg. 1 lines 27-29).
Kim teaches
such that an odor profile of a user sitting on the respectively assigned vehicle seat is able to be recognized (see at least Kim, para. [0020]: The seat fan module 17 is automatically actuated when the ignition switch of the automobile is turned on as well as an occupancy switch located in the seat cushion detecting a passenger is sitting in the seat. The seat fan module 17 is operated by the ammonia sensor 14 to turn on the fan motor of the air drawing seat fan 15 to operate in a medium fan speed for removing the odor air through the branch exhaust duct 16 when the ammonia sensor 14 detects the existence of body waste gas expelled by the passenger.),
the one or more assistance functions are performed depending on the recognized seat occupancy (see at least Kim, para. [0020]: The seat fan module 17 is automatically actuated when the ignition switch of the automobile is turned on as well as an occupancy switch located in the seat cushion detecting a passenger is sitting in the seat. The seat fan module 17 is operated by the ammonia sensor 14 to turn on the fan motor of the air drawing seat fan 15 to operate in a medium fan speed for removing the odor air through the branch exhaust duct 16 when the ammonia sensor 14 detects the existence of body waste gas expelled by the passenger.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of such that an the one or more assistance functions are performed depending on the recognized seat occupancy odor profile of a user sitting on the respectively assigned vehicle seat is able to be recognized of Kim in order to remove offensive odor air of expelled human waste gas from the passenger inside an automobile (see at least Kim, para. lines [0001]).
Ueno teaches
seat occupancy is recognized by comparing the odor profile assigned to the vehicle seat in question with a predefined reference odor profile of ambient air (see at least Ueno, para. [0231]:  Note that the sensor 260 may, for example, be a smell sensor that detects an ambient smell around the electronic apparatus 10 as the state of ambient air around the electronic apparatus 10. In this case, in the in-vehicle determination, the in-vehicle determiner 430 may determine whether the user 9 is present in the vehicle based on whether the sensor 260 detects a specific smell. As the specific smell, for example, a smell of an aromatic product provided in a vehicle can be mentioned. In the example, the type of smell detected by the sensor 260 when the electronic apparatus 10 is present in the vehicle is stored in the storage 103 as vehicle smell information. The in-vehicle determiner 430 determines whether the type of smell detected by sensor 260 matches the vehicle smell information in storage 103 in the in-vehicle determination. If the type of smell detected by the sensor 260 matches the vehicle smell information, the in-vehicle determiner 430 determines that the user 9 is present in the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of seat occupancy is recognized by comparing the odor profile assigned to the vehicle seat in question with a predefined reference odor profile of ambient air of Ueno in order to more correctly determine whether the user is present in the vehicle (see at least Ueno, para. [0233]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Dongsheng, in view of Kim, in view of Ueno, further in view of US 2017/0050750A1 (“Barraci”).
As per claim 13 Aoki discloses
wherein the reference odor profile is recorded by a reference odor sensor (see at least Aoki, para. [0030-0031]: The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment.  The controller 4 includes a CPU, a RAM, and a ROM (not shown). The CPU interprets programs stored in the ROM and performs various tasks in accordance with the programs. Further, the CPU writes and reads information to and from the RAM as required for the tasks. Also, thresholds of such as an inside temperature, the amount of solar radiation, a density of components are stored on the ROM. These thresholds will be described later in detail.).
Aoki does not explicitly disclose
a temporal evolution of the reference odor profile is recorded.
Barraci teaches
a temporal evolution of the reference odor profile is recorded (see at least Barraci, para. [0017]:  As discussed below, the entry could also include a photo and/or a video to provide visual data to support the sound profile and/or scent profile. After the entry is created, it is sent for searching against a database of known sounds and/or scents, as discussed above with reference to FIG. 1. After the method 200 starts at block 202, a new entry can be created in block 204. For example, in the context of commercial aircraft, the entry may be a technical logbook (TLB) entry. The method 200 includes four sub-steps: a first sub-step 206 for attaching a picture to a an entry, a second sub-step 214 for attaching a video to the entry, a third sub-step 222 for attaching a sound profile to the entry, and a fourth sub-step 232 for attaching a scent profile to the entry. The four sub-steps may be performed in any order, and some of the sub-steps may not be performed, depending on the circumstances, in particular aspects. para. [0027]: In such aspects, the data interface 416 may not be needed to communicate with a remote data server to determine whether the sound profiles and/or scent profiles contained in the entry match one or more known sound profiles and/or known scent profiles. Instead, the processor 402 could compare the sound profiles and/or scent profiles contained in the entry to the known sound profiles and/or known scent profiles stored in the computer memory 412. The data interface 416 could still be used in various aspects in which the computer memory 412 stores the known sound profiles and/or known scent profiles. For example, the data interface 416 could periodically communicate with a central server that updates the data structure of known sound profiles and/or known scent profiles based on a community of systems 400 that are deployed across a fleet of vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of a temporal evolution of the reference odor profile is recorded of Barraci in order to identify a known event (see at least Barraci, para. [0001]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Ueno, further in view of US 2013/0054090A1 (“Shin”).
As per claim 14 Aoki does not explicitly disclose
wherein the at least one odor profile is assigned to a particular user by way of a user reference odor profile,
the one or more assistance functions are performed or adjusted individually depending on the particular user,
the user reference odor profile is stored in the assistance system, retrieved from a data carrier and/or is received externally from the vehicle.
Ueno teaches
wherein the at least one odor profile is assigned to a particular user by way of a user reference odor profile (see at least Ueno, para. [0231]:  Note that the sensor 260 may, for example, be a smell sensor that detects an ambient smell around the electronic apparatus 10 as the state of ambient air around the electronic apparatus 10. In this case, in the in-vehicle determination, the in-vehicle determiner 430 may determine whether the user 9 is present in the vehicle based on whether the sensor 260 detects a specific smell. As the specific smell, for example, a smell of an aromatic product provided in a vehicle can be mentioned. In the example, the type of smell detected by the sensor 260 when the electronic apparatus 10 is present in the vehicle is stored in the storage 103 as vehicle smell information. The in-vehicle determiner 430 determines whether the type of smell detected by sensor 260 matches the vehicle smell information in storage 103 in the in-vehicle determination. If the type of smell detected by the sensor 260 matches the vehicle smell information, the in-vehicle determiner 430 determines that the user 9 is present in the vehicle.),
the user reference odor profile is stored in the assistance system, retrieved from a data carrier and/or is received externally from the vehicle (see at least Ueno, para. [0231]: Storage of the vehicle smell information in the storage 103, that is, the registration of the vehicle smell information with the electronic apparatus 10 may be performed by the user 9 operating the display region 12 in the same manner as registration of the vehicle gas information with the electronic apparatus 10, or may be automatically performed by the electronic apparatus 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of the at least one odor profile is assigned to a particular user by way of a user reference odor profile, the user reference odor profile is stored in the assistance system, retrieved from a data carrier and/or is received externally from the vehicle of Ueno in order to more correctly determine whether the user is present in the vehicle (see at least Ueno, para. [0233]).
Shin teaches
(see at least Shin, para. [0069]: The safe driving service apparatus 300 selectively performs a safe driving service on the basis of the analysis result of the emotion cognition information. For example, the safe driving service apparatus 300 divides the condition of the driver into a drowsy driving state, a fatigued/health-deteriorated state, a drunk driving state, an angry state, a feared state, or an in-driving call state in accordance with the analysis result of the emotion recognition information to perform a safe driving service suitable for the respective states as indicated by tabs 1, 2, 3, 4, 5, and 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of the one or more assistance functions are performed or adjusted individually depending on the particular user of Shin in order to cognize the emotion information of the user and provide a safe driving service to the user (see at least Shin, para. [0050]).

Claims 15 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, further in view of US 2019/0061466A1 (“MacNeille”).
As per claim 15 Aoki discloses
wherein the at least one odor profile is recorded of concentrations of the odorants (see at least Aoki, para. [0030]:  The odor sensor 3 is located on the ceiling on the top of the driver's seat. The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment.),
a change in the odor profile is recognized depending on the odor profile (see at least Aoki, para. [0049]:  If it is determined that the density Di is equal to or higher than the predetermined density Dio, the air conditioning unit 6 is controlled to perform a ventilating operation for deodorizing the air inside the compartment at S130. Specifically, the motor 27 is controlled to drive the inside/outside air switching door 14 to the outside air mode.),
the one or more assistance functions are performed depending on the state change (see at least Aoki, para. [0049]:  If it is determined that the density Di is equal to or higher than the predetermined density Dio, the air conditioning unit 6 is controlled to perform a ventilating operation for deodorizing the air inside the compartment at S130. Specifically, the motor 27 is controlled to drive the inside/outside air switching door 14 to the outside air mode.).
Aoki does not explicitly disclose
wherein the at least one odor profile is recorded as a temporal evolution of concentrations of the odorants,
a change in the odor profile is recognized depending on the temporal evolution of the odor profile and said change is assigned to a state change of a user.
MacNeille teaches
wherein the at least one odor profile is recorded as a temporal evolution of concentrations of the odorants (see at least MacNeille, para. [0023]: The hypothesis generator 202 receives spectra from the spectrograph 112 that includes data representative of the presence and concentration of chemicals in the stream of cabin air 208. The hypothesis generator 202 produces a time series of data value sets based on the spectra. The hypothesis generator 202 then creates an n-best list of scents (volatilome sets) based on the previous hypothesis, the most recent time series of data value set, information from the array of chemical sensors 110, user preferences (e.g., from the mobile devices 210 in the vehicle 100 and/or the infotainment head unit 106), environmental date (e.g., weather, geographic-based scents, etc.) from the environmental server 212, scent information from other vehicles, and/or the thermodynamic state of the input air, etc.),
a change in the odor profile is recognized depending on the temporal evolution of the odor profile and said change is assigned to a state change of a user (see at least MacNeille, para. [0022]: As disclosed in connection with FIG. 2 below, the scent analyzer 118 (a) detects the volatilomes, (b) learns how occupants identify and perceive the volatilomes based on occupant preferences and/or feedback, and (c) controls the HVAC system 114 and/or the windows to mitigate the volatilomes that are considered offensive. In some examples, the scent analyzer 118 verbalizes scent information via the infotainment head unit 106. & para. [0025]: In some examples, the recommender 206 also associated the scents with natural language identifiers (e.g., “mold,” “pineapple,” “roses,” etc.) by interrogating a database of scents (e.g., via the on-board communications module 102). In some examples, the natural language identifiers are communicated to the occupants via the infotainment head unit 106. Additionally, in some examples, the recommender solicits feedback from the occupants (e.g., via the infotainment head unit 106 and/or the mobile device(s) 210 of the occupant(s), etc.) of whether the scent is pleasant, neutral, or offensive and/or giving the scent a rating (e.g., from 0 to 10, etc.). The recommender 206 classifies the scents as either pleasant, neutral, or offensive.),
the one or more assistance functions are performed depending on the state change (see at least MacNeille, para. [0026]: Based on the classification and preferences of the occupants of the vehicle 100, the recommender 206 instructs the components of the HVAC system 114 to act to mitigate the scent.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of wherein the at 

As per claim 21 Aoki discloses
further comprising:
a reference odor sensor configured to record a reference odor profile of ambient air in an interior of the motor vehicle (see at least Aoki, para. [0030-0031]: The odor sensor 3 measures a density Di of odor components, such as HC, CO, NO.sub.x, and CO.sub.2, extricating in the compartment.  The controller 4 includes a CPU, a RAM, and a ROM (not shown). The CPU interprets programs stored in the ROM and performs various tasks in accordance with the programs. Further, the CPU writes and reads information to and from the RAM as required for the tasks. Also, thresholds of such as an inside temperature, the amount of solar radiation, a density of components are stored on the ROM. These thresholds will be described later in detail.).
Aoki does not explicitly disclose 
ambient air being fed into an interior of the motor vehicle.
MacNeille teaches
ambient air being fed into an interior of the motor vehicle (see at least MacNeille, para. [0019-0020]: The array of chemical sensors 110 is set of heterogeneous sensors that produce a set of values based on properties of the input air. Each sensors in the array of chemical sensors 110 detects a single chemical compound in the intake air. In some examples, the chemical sensors are chemical resistant films (sometimes referred to as “polymer thin film chemical sensors”) that have functional surfaces that change their conductivity when exposed to an analyte vapors (e.g., alcohols, esters, alkanes, and hydrocarbon aromatics, etc.) present in the intake air. For example, one chemical sensor may react to pentyl butyrate and another chemical sensor may react to octenol. The spectrograph 112 generates a spectrum based on the chemical composition of the volatilomes present in the intake air. The spectrograph 112 is tunable (e.g., the spectrograph can be tuned, via a control signal, to provide greater sensitivity or selectivity) to produces a time series of spectra based on properties of the input air. The tuning provides greater sensitivity or selectivity by narrowing the range of chemicals to be detected and classified. The spectra produced by the spectrograph 112 provides the existence and concentration of components of the volatilomes that are not limited to a specific set of values.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of ambient air being fed into an interior of the motor vehicle of MacNeille in order to provide the existence and concentration of components of the volatilomes that are not limited to a specific set of values (see at least MacNeille, para. [0020]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, further in view of Kim.
As per claim 16 Aoki does not explicitly disclose

Kim teaches
wherein after performing the one or more assistance functions depending on the recorded at least one odor profile, the performance of the one or more assistance functions is furthermore stopped or the performance of the one or more assistance functions is adjusted depending on a change in the odor profile (see at least Kim, para. [0020]: The seat fan module 17 will maintain the seat fan 15 to operate in a low speed for an additional 15 seconds after the ammonia sensor 14 has detected the complete removal of the odor air.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teaching of after performing the one or more assistance functions depending on the recorded at least one odor profile, the performance of the one or more assistance functions is furthermore stopped or the performance of the one or more assistance functions is adjusted depending on a change in the odor profile of Kim in order to remove offensive odor air of expelled human waste gas from the passenger inside an automobile (see at least Kim, para. lines [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668